              Case 2:20-cv-00282-JCC Document 15 Filed 04/17/20 Page 1 of 3



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    MATTHEW SCHOOLFIELD, on behalf of                  CASE NO. C20-0282-JCC
      himself and all others similarly situated,
10
                                                         MINUTE ORDER
11                          Plaintiff,
             v.
12
      WYZE LABS, INC.,
13
                            Defendant.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.

17   Coughenour, United States District Judge:

18          This matter comes before the Court on the parties’ stipulated motion to consolidate

19   actions and to set scheduling deadlines (Dkt. No. 14). Having thoroughly considered the motion

20   and the relevant records of this action and Adams v. Wyze Labs, Inc., Case No. C20-0370-JCC

21   (W.D. Wash. 2020), the Court hereby FINDS and ORDERS that:

22       1. This action and the Adams action currently pending in this district and any other action

23          arising out of the same or similar operative facts now pending or hereafter filed in,

24          removed to, or transferred to this district shall be consolidated pursuant to Federal Rule

25          of Civil Procedure 42(a) and Western District of Washington Local Civil Rule 42(a)

26          before the Honorable John C. Coughenour, United States District Court Judge (hereafter,


     MINUTE ORDER
     C20-0282-JCC
     PAGE - 1
             Case 2:20-cv-00282-JCC Document 15 Filed 04/17/20 Page 2 of 3




 1         the “Consolidated Action”);

 2      2. All papers filed in the Consolidated Action shall be filed under Case No. C20-0282-JCC,

 3         the number assigned to the first-filed case, and shall bear the following caption:

 4                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 5
      IN RE: WYZE                                       Master File No. C20-0282-JCC
 6
      DATA INCIDENT LITIGATION
 7
      This Document Relates To:
 8
 9      3. The case file for the Consolidated Action will be maintained under Master File Number

10         C20-0282-JCC. When a pleading or paper is intended to apply to all actions to which

11         this order applies, the words “All Actions” shall appear immediately after the words

12         “This Document Relates To:” in the caption described above. When a pleading or paper

13         is not intended to apply to all actions, the docket number for each individual action to

14         which the pleading or paper is intended to apply and the last name of the first-named

15         Plaintiff in said action shall appear immediately after the words “This Document Relates

16         To:” in the caption identified above (e.g., C20-0370-JCC (Adams)).

17      4. Any action subsequently filed, transferred, or removed to this district that arises out of

18         the same or similar operative facts as the Consolidated Action will be consolidated with

19         the Consolidated Action for pre-trial purposes. The parties shall file a Notice of Related

20         Action pursuant to Local Civil Rule 3(g)(1) whenever a case that should be consolidated

21         into this action is filed in, removed to, or transferred to this district.

22      5. If the Court determines that the case is related, the Clerk shall:

23             a. Place a copy of this order in the separate file for such action;

24             b. Serve on plaintiffs’ counsel in the new case a copy of this order;

25             c. Direct that this order be served upon defendant(s) in the new case; and

26             d. Make appropriate entry in the Master Docket.


     MINUTE ORDER
     C20-0282-JCC
     PAGE - 2
             Case 2:20-cv-00282-JCC Document 15 Filed 04/17/20 Page 3 of 3




 1      6. The Court hereby SETS the following case schedule:

 2            a. Plaintiffs shall file a consolidated complaint no later than 30 days following the

 3                date this order is issued;

 4            b. Defendant shall answer or otherwise respond to the consolidated complaint no

 5                later than 30 days following the filing of the consolidated complaint; and

 6            c. No later than the status conference currently scheduled for June 16, 2020, the

 7                parties shall submit for the Court’s consideration a proposed class certification

 8                briefing schedule that extends the deadline set forth in Local Civil Rule 23(i)(3).
 9        DATED this 17th day of April 2020.
10                                                       William M. McCool
                                                         Clerk of Court
11
                                                         s/Tomas Hernandez
12
                                                         Deputy Clerk
13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0282-JCC
     PAGE - 3
